Title: From George Washington to Ralph Izard, 14 June 1783
From: Washington, George
To: Izard, Ralph


                  
                     Sir
                     Head Quarters. 14th June 1783
                  
                  I have transmitted to Governor Clinton the Letter of Mrs De Lancey, which you ‘was pleased to inclose to me.
                  The Acts complained of were committed at a Time when neither civil or military Government existed in that part of the Country.  & while Measures were concerting for their Re:establishment under American Laws & Polity—those enormities, being totally abhorrent to my Disposition, as soon as they were made known to me, I communicated to the Governor, who is equally disposed to preserve Peace & good Order.
                  The Chief Justice of the State, supported by a Regiment of Continental Troops, is now administering Justice in that County, since his Arrival there, I believe no Outrages like what Mrs De Lancey complains of have been experienced—and I hope e’er long, that good order & Regularity of Government may prevail in that distressed  County.I am &ca
                  
                     Go: Washington
                     
                  
               